Title: To Benjamin Franklin from David Hartley, 16 August 1782
From: Hartley, David
To: Franklin, Benjamin


My Dear Friend,
London, August 16, 1782.
Yours I received by Major Young together with the work of your veritable philosophe, which is full of humanity. I was not before that, at a loss where I should have looked for my veritable philosophe in the present actual scene of public politics. Your honest, anxious and unremitted endeavours towards the re-establishment of peace, must endear you to your own country, and to all mankind. Whatever may have been transacting in America, (if it can be possible that the suspicions which you mention should become true) viz. to tamper with America for a breach of faith, of which some suspicions seem to be thrown out by the provinces of Maryland and Philadelphia, I can give the strongest testimonies of the constant honour and good faith of your conduct and correspondencies; and my letters to you will bear me equal testimony, that I have never thrown out any dishonourable suggestions to you. When the proposed Congress of your veritable philosophe shall meet, neither of us need fear its censures, upon the strictest examination of our correspondence. We will claim the Poet’s character of the sincere statesman,
“Who knew no thought but what the world might hear.”
  In times of suspicion it must be some satisfaction to both of us to know, that no line or word has ever passed between us, but what the governments of Great Britain, France and America might freely peruse as the words of good faith, peace and sweet reconciliation.
The resolutions of Maryland and Philadelphia together with the slow proceeding of our plenipotentiaries, and even the doubt suggested whether they may not be in waiting for events in America, give me much concern. Not being informed to a certainty of the state of the negociation, I have declined any concern with ministry upon the subject of the refugees, &c. My assistance cannot be indispensable upon that topic, but I deem it indispensable to myself, not to be committed in unknown ground, which from the points above mentioned must appear dubious to me. These are the reasons which I gave to the minister for declining. I must at the same time give him the justice of the most absolute and unlimited professions of sincerity for peace. Whatever divisions there may have been, as you say, suspected in the cabinet, there are some of his colleagues still remaining, in whom I have the greatest confidence for sincerity and good intentions. The public prints of this country have stated what are called shades of difference as to the mode. Those opinions which are imputed to Mr. Fox are certainly most suitable to my opinions. I am free to confess to you that my wishes would have been to have taken the most decisive ground relating to independence, &c. immediately from the 27th of March last, viz, the accession of the change of ministry. But I agree with you in sentiment; viz. to concur with all the good that offers, when we cannot obtain all the good that we might wish. The situation of my sentiments at present is, an unbiassed neutrality of expectation, as events may justify.
I shall be obliged to you for the earliest communications of any public events in America which may come to Europe, with any public resolutions of Congress or provinces, &c. and all memorials or negociations which may pass between the parties in America. I am very anxious to have the earliest informations to form my opinions upon, and to be prepared accordingly. My utmost endeavours will always be exerted to the blessed work of peace. I am ever, your affectionate
D. Hartley.
